Exhibit 10.20

ITC^DeltaCom, Inc.

Description of Certain Management Compensatory Plans and Arrangements

Components of Executive Compensation

The executive compensation program of ITC^DeltaCom, Inc., (the “Company”)
principally includes a base salary and eligibility for annual cash bonuses and
long-term incentive compensation in the form of restricted stock units, stock
options and other equity-based awards issued under the ITC^DeltaCom, Inc.
Amended and Restated Stock Incentive Plan (the “Amended and Restated Stock
Incentive Plan”). The Company also provides its executive officers with
executive benefits, including perquisites, some of which are not generally
available to more junior employees. Certain terms of compensation for all of the
Company’s executive officers, other than the Senior Vice President-Finance, are
set forth in employment agreements between the Company and the executives, which
have been filed as exhibits to the Company’s reports filed with the Securities
and Exchange Commission.

Base Salary. Base salaries of executive officers are initially determined by
evaluating the responsibilities of the position, the experience and knowledge of
the executive, and the competitive marketplace for executive talent, including a
comparison to base salaries for comparable positions at companies in the
Company’s peer group. Base salaries for executive officers are reviewed annually
by the compensation committee based upon, among other things, individual
performance and responsibilities.

Annual Cash Bonuses. The Company pays annual cash bonuses to its Chief Executive
Officer, other executive officers, and other employees under the Company’s
annual bonus plan. Under the plan, eligible employees, including the Company’s
executive officers and other senior executives, generally are entitled to
receive a cash bonus in an amount up to a specified maximum percentage of the
employee’s annual base salary, subject to the Company’s achievement of tiered
financial performance goals, including adjusted EBITDA (generally defined for
these purposes as the sum of net income (or net loss) after eliminating interest
expense, income tax expense, depreciation expense, amortization expense, and
specified extraordinary and non-recurring items) and cash balance targets. If
the Company achieves the financial performance goals at or above the highest
established tier, the employee will be entitled to receive a cash bonus that is
equal to 100% of the specified maximum percentage of the employee’s annual base
salary. If the Company achieves the financial performance goals at a lower tier,
the percentage of the specified maximum percentage of the employee’s annual base
salary that the employee will be entitled to receive as a cash bonus will be
reduced to the percentage attributed to that tier. Performance objectives are
approved annually by the compensation committee, and factors other than those
set forth above may be considered.

Long-Term Incentive Compensation. The Company maintains the Amended and Restated
Stock Incentive Plan for the benefit of its executive officers and other
employees and maintains the ITC^DeltaCom, Inc. Executive Stock Incentive Plan
for the benefit of the Chief Executive Officer, Executive Vice President and
Chief Financial Officer, and Executive Vice President-Operations. Awards under
the plans are equity-based awards and are made or recommended by the
compensation committee, subject to the terms of any applicable employment
agreements. In determining the amount of stock options, restricted stock units
and other equity-based awards under the Amended and Restated Stock Incentive
Plan, the compensation committee considers each executive’s current performance
and anticipated future contributions to the Company’s performance, as well as
the amount and terms of other equity-based awards previously granted to the
executive by the Company and, due to volatility in the price of the Company’s
common stock, the current valuation of the Company’s common stock in relation to
current adjusted EBITDA compared to historical valuations of the common stock in
relation to historical adjusted EBITDA.

Other Compensatory Plans

The Company’s executive officers also are eligible to participate in the
Company’s 401(k) plan and other benefit plans, which are available to all
regular Company employees.